DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 5/14/2021.  Claims 1, 10, 15-16, and 18 have been amended.  Claims 2-3, 8-9, and 13-14 have been cancelled.

Response to Arguments
	The 112 rejection has been withdrawn in view of applicant’s amendment.
	The Flemming and Romo references have been withdrawn in view of applicant’s amendment.
	The claims indicated as having allowable subject matter have been regrettably withdrawn.  The claims, as amended, have been carefully considered and are addressed as follows in view of an updated search.

Claim Objections
Claim 5 is objected to because it recites a controlled manner in lines 2-3, applicant might have intended to recite the controlled manner instead.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunt (U.S. Patent No. 5,452,475).
	Regarding independent claim 1, Figures 1-7 discloses applicant’s orthopedic device (10) comprising:
a frame (12);
a brace component (16); and
a suspension element (80, Figures 4-8 & 7) supporting the brace component (16) and connecting the brace component (16) to the frame (12), the suspension element (80) being suspended relative to the frame (12) and capable of movement relative thereto in a controlled manner (suspension element 80 movingly relative to frame 12 and controlled by bending of knee joint);
a retainer (66) secured (82) to the suspension element (80) and adapted to hold the brace component (16),
wherein the retainer (66) is arranged with at least one securing feature (46) having resilient properties (column 3 lines 66-67 and column 4 lines 1 discloses securing strap 46 is elastic, hence having resilient properties) and adapted to removably (column 4 lines 8-9 and column 5 lines 45-46 and Figure 4-5 illustrates retainer 66 removably holding the brace component 16) hold the brace component (16).
Regarding claim 5, Hunt reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the suspension element (80, Figure 7) has a geometry arranged to provide movement of the suspension element (80) in a controlled manner relative to the frame (12).
	Regarding claim 6, Hunt reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the geometry of the suspension element (80) includes a tapering portion (Figure 7 illustrates opposing ends of suspension element 80 include curved feature, hence encompasses tapering portion) extending between the brace component (16) and the frame (12), the tapering portion arranged to facilitate pivoting movement of the brace component generally along a longitudinal axis of the orthopedic device (curved feature on suspension element is fully capable of facilitating pivoting movement of the brace component 16).
	Regarding claim 7, Hunt reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the suspension element (80) extends from a frame liner (28) extending along a portion of the frame (12), the suspension element (80) positioned outside of a periphery of the frame (12) and moveable relative thereto, such that the frame liner (28) extends stationary (42, stitched) relative to the suspension element (80).
	Regarding claim 15, Hunt reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, wherein the retainer (66)
has a contoured profile along an outer surface thereof arranged to correspond to anatomical geometry along which the retainer (66) is adapted to abut (Figures 5-6 illustrates retainer 66 has a contoured profile corresponding to wearer’s knee).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (U.S. Patent No. 5,452,475) in view of Arensdorf (U.S. Patent Application Publication No. US 2008/0222766 A1).
	Regarding claim 16, Hunt reference, presented above, discloses applicant’s claimed orthopedic device comprising all features as recited in these claims, including the retainer (66, knee pad).
	Hunt reference does not disclose the retainer (66, knee pad) is formed from a closed-cell EVA foam.
	However, Figure 7 and paragraph 0032 in Arensdorf teaches analogous knee pad (59), paragraph 0027 describes knee pad (59) is formed of closed cell EVA foam.
	Therefore, it would have been obvious to construct Hunt’s retainer (66, 66) using closed cell EVA foam material, taught by Arendorf, as such material deems to provide ventilation and allow heat and moisture to transfer therethrough while still providing adequate protection (paragraph 0035).



Allowable Subject Matter
Claims 10-12 and 18-20 are allowed.
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/CAMTU T NGUYEN/Examiner, Art Unit 3786